2008 MT 387N
CORY HALLOCK, Petitioner and Appellant,
v.
JENNIFER HALLOCK, Respondent and Appellee.
No. DA 07-0332
Supreme Court of Montana.
Submitted on Briefs: April 24, 2008
Decided: November 18, 2008
For Appellant: Peter L. Helland, Attorney at Law, Glasgow, Montana
For Appellee: Kay Lynn Lee, Henning & Keedy, Kalispell, Montana
Justice John Warner delivered the Opinion of the Court.
¶1 Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal Operating Rules, as amended in 2003, the following memorandum decision shall not be cited as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and its case title, Supreme Court cause number and disposition shall be included in this Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.
¶2 The Seventeenth Judicial District Court, Valley County, granted the motion of Jennifer Hallock to modify the parties' parenting plan for their two children. Cory Hallock appeals. We affirm.
¶3 Cory sets forth six issues on appeal. We restate the issue as whether the District Court's findings of fact are clearly erroneous and whether the court erred in concluding, based on its findings, that a change of circumstances had arisen since it adopted the parties' prior parenting plan.
¶4 We review findings of fact underlying a district court's decision to modify a parenting plan to determine whether the findings are clearly erroneous. We review a district court's determination regarding whether substantial and continuing changed circumstances exist to determine whether it is correct. Jacobsen v. Thomas, 2006 MT 212, ¶ 13, 333 Mont. 323,
¶ 13, 142 P.3d 859, ¶ 13 (citations omitted).
¶5 We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our 1996 Internal Operating Rules, as amended in 2003, which provides for memorandum opinions. There clearly is sufficient evidence in the record to support the District Court's findings of fact, which are not otherwise clearly erroneous. Based on those findings of fact, the court's conclusion of law is correct.
¶6 Affirmed.
JUSTICES JAMES C. NELSON, PATRICIA COTTER, W. WILLIAM LEAPHART, and JIM RICE, concur.